

117 HR 4484 IH: To amend the Homeland Security Act of 2002 to provide for certain succession reforms, and for other purposes.
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4484IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Miss Rice of New York introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to provide for certain succession reforms, and for other purposes.1.Succession reformsSubsection (g) of section 103 of the Homeland Security Act of 2002 (6 U.S.C. 113) is amended—(1)in paragraph (1), by striking neither the Secretary nor Deputy Secretary is and inserting the Secretary, Deputy Secretary, or Associate Secretary are not; and(2)by striking paragraph (2) and inserting the following new paragraphs:(2)Further order of successionNotwithstanding section 3345 of title 5, United States Code, the Secretary may designate such other official of the Department—(A)in further order of succession, to perform the functions and duties of the Secretary, provided that such official has served in the Department for at least 90 days prior to such designation in either—(i)the position of the head of a component; or(ii)in another position by and with the advice and consent of the Senate;(B)in the event that the Secretary position is vacant and an official meeting the criteria set forth in subparagraph (A) is not available, the President may designate an officer or employee in the Department to perform the functions and duties of the Secretary, if—(i)prior to such designation, the officer or employee served in a position in the Department for not less than 90 days; and(ii)the rate of pay for the position referred to in clause (i) is equal to or greater than the minimum rate of pay payable for a position at GS–15 of the General Schedule; and(C)in the event the head of a Department component is vacant, the Secretary may designate an officer or employee of the Department to perform the functions and duties of such vacant position, if—(i)prior to such designation, the officer or employee served in a position in the Department for not less than 90 days; and(ii)the rate of pay for the position referred to in clause (i) is equal to or greater than the minimum rate of pay payable for a position at GS–15 of the General Schedule.(3)Applicability of other provisions of lawSections 3346 through 3349d of title 5, United States Code, shall apply to any individual serving in an acting capacity under this subsection in the same manner and to the same extent as such sections are applicable to an individual serving as an acting officer described under section 3345 of such title..